DETAILED ACTION
Claims 1-14 are pending in the present application. Claim 1 was amended in the response filed 25 August 2022. Claim 15 has status cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The amendment and remarks filed 25 August 2022 are found persuasive. Claims 1 and 14 are independent claims. Regarding independent claim 1, the prior art of record does not teach the following limitation: “applying a classification algorithm to the preprocessed measurement dataset using the processor to classify a feature represented by the measurement dataset; determining a quality of the classification of the feature using the processor; and adjusting the preprocessing algorithm based on the determined quality using the processor; wherein adjusting the preprocessing algorithm comprises applying a selection algorithm, wherein the selection algorithm describes the change in a value of a parameter of the preprocessing algorithm depending on the determined quality; wherein the preprocessing algorithm comprises applying at least one operation to the measurement dataset, the at least one operation selected from a group consisting of: binning; differentiation; integration; and forming tuples having a predetermined relationship from the measurement data.” The limitations of independent claim 14 parallels independent claim 1, therefore, it is allowed for similar reasons. Claims 2-13 are allowed based on dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRETA ROBINSON whose telephone number is (571)272-4118. The examiner can normally be reached Mon.-Fri. 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRETA L ROBINSON/Primary Examiner, Art Unit 2169